DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 contains allowable subject matter “in the mid-position, the regulated oil inlet port is not in fluid communication with the control pressure outlet port”.
In the closest prior art Kleckler (U.S. Pre-Grant Publication No. 2013/0323050) teaches a propeller oil control system for a turboprop engine of an aircraft, comprising:
an engine control unit (108; figure 1) operable to determine a flight phase of the aircraft and configured to supply control commands; and
a propeller oil controller (100) coupled to receive a supply of oil (110) and discharge the oil at a discharge oil pressure, the propeller oil controller further coupled to receive the control commands from the engine control unit and configured (paragraph [0015]), in response to the control commands, to control the discharge oil pressure, the propeller oil controller comprising:
a housing (governor 100 inherently having a housing) including a pump inlet port (110), a negative torque system supply outlet port (208), a drain pressure outlet port (212), and a control pressure outlet port (210);
an oil pump (112) rotationally disposed within the housing, the oil pump including a pump inlet and a pump outlet (as shown; figure 1), the oil pump adapted to receive a drive torque and configured, upon receipt of the drive torque, to draw oil into the pump inlet and discharge pressurized oil out of the pump outlet at a pump discharge pressure (paragraph [0011]);
(114) disposed within the housing and configured to regulate the pump discharge pressure (pressure regulator 114 maintains specified pressure downstream of pump 112; paragraph [0011]); and
an electrohydraulic servo valve (106) coupled to the housing and including at least a regulated oil inlet port (206), a drain pressure oil outlet port (212), and a valve outlet port (210), the regulated oil inlet port in fluid communication with the pressure regulating valve to thereby receive the pressurized oil at the regulated pump discharge pressure (as shown; figure 1), the valve outlet port in fluid communication with the control pressure outlet port (second pressure path moving the beta hydraulic actuator 124; paragraph [0026]), the electrohydraulic servo valve further coupled to receive the control commands and configured, in response thereto, to move to (i) a plurality of positions between a first position and a mid-position, and (ii) a plurality of positions between the mid-position and a second position,
wherein:
in the first position (in upper position; paragraph [0015]) and in the plurality of positions between the first position and the mid-position, the regulated oil inlet port (206) is in fluid communication with the control pressure outlet port via the valve outlet port (210),
in the second position (in down position; paragraph [0015]) and in a plurality of positions between the second position and the mid-position, the drain pressure oil outlet port (212) is in fluid communication with the control pressure outlet port (210), and
the engine control unit only commands the electrohydraulic servo valve to move out of the first position when the engine control unit determines the aircraft is conducting a take-off roll or the aircraft is in flight (electrically responsive servo 20 coupled to routing piston to move between the upper, intermediate and lower positions in response from ECU 108; paragraph [0015]).
Claim 1 requires “in the mid-position, the regulated oil inlet port is not in fluid communication with the control pressure outlet port”. Klecker instead teaches in the mid-position is in fluid communication with the control pressure outlet port (in the intermediate position, port 206 and port 210 are in fluid communication; paragraph [0015]).
Because Klecker teaches the mid-position arrangement that is direct opposite to the claimed invention, modifying Klecker’s valve would interfere with the functionality of Klecker’s valve and it would not be obvious to one of ordinary skill in the art to modify Klecker to create the claimed invention.

Claims 2-10, 14-16 are also allowed by virtue of their dependency on claim 1.

Claim 11 also contains the same allowable subject matter “in the mid-position, the regulated oil inlet port is not in fluid communication with the control pressure outlet port”.

Claims 12-13 and 18-20 are also allowed by virtue of their dependency on claim 11.

Claim 17 also contains the same allowable subject matter “in the mid-position, the regulated oil inlet port is not in fluid communication with the control pressure outlet port”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Calkins et al. (U.S. Pre-Grant Publication No. 2019/0031319) teaches propeller control system having an EHSV connected to an inlet, outlet and a drain.
Perkinson (U.S. Patent No. 8,277,182) also teaches propeller control system having an EHSV connected to an inlet, outlet and a drain.
Waddleton (U.S. Pre-Grant Publication No. 2017/0361919) also teaches propeller control system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745